NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
TRUSTED INTEGRATION, INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-5142
Appeal from the United States Court of Federa1
Clai1ns in case no. 09-CV-759, Judge Lynn J. Bush.
ON MOTION
ORDER
The United States moves to strike portions of the re-
ply brief E1ed by the appellant or, in the alternative, for
leave to file a surrep1y with surreply attached. Trusted
Integration, Inc. responds
Upon consideration thereof,
IT IS 0RDERED THATI
The motions are deferred for consideration by the
merits panel assigned to hear this case. Copies of this

TRUSTED INTEGRATION V. US 2
order, the motion and the response shall be transmitted to
the merits panel.
FoR THE COURT
JAN   /s/ Jan Horbaly
Date ' Jan Horba1y
Clerk
cc: Thomas K. David, Esq.
James R. Sweet, Esq.
S8 ms 
+s2'szf€:.a:ses°“
JAN 20 Z011'